Dismissed and Memorandum Opinion filed December 23, 2004








Dismissed and Memorandum Opinion filed December 23,
2004.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00899-CR
____________
 
PEDRO
BENAVIDES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause No. 959,529
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to indecency with a
child.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on
August 26, 2004, to confinement for twenty years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court’s certification is included
in the record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 23, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
Do Not Publish — Tex. R. App. P. 47.2(b).